                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

Big Cat Rescue Corp., a Florida                     )
not-for-profit corporation,                         )
                                                    )
                     Plaintiff,                     )
                                                    )
v.                                                  )          Case No. 5:13-fj-1-F
                                                    )
Big Cat Rescue Entertainment                        )
Group, Inc., an Oklahoma corporation;               )
G.W. Exotic Memorial Animal                         )
Foundation, d/b/a Big Cat Rescue                    )
Entertainment Group, an Oklahoma                    )
corporation; Joe Schreibvogel,                      )
a/k/a Joe Exotic, a/k/a Aarron Alex, a/k/a          )
Cody Ryan, individually,                            )
                                                    )
                     Defendants.                    )

                PLAINTIFF’S STATUS REPORT TO THE COURT

       COMES NOW Plaintiff Big Cat Rescue Corp.(“BCR”) and, in response to the

Court’s Order for a report addressing the status of post-judgment collection proceedings in

this matter [Doc. 158], respectfully shows the Court as follows:

                                      SUMMARY

       The 2013 judgment in the initial principal amount of $953,000, plus interest (the

“Judgment”), remains substantially unsatisfied.1 Collection efforts are ongoing.



1
  The most significant amounts collected to date are $45,414.77 recovered in 2015 as a
creditor distribution from defendant Joseph Schreibvogel’s 2013 Ch. 7 bankruptcy
(however, there was no discharge of debts); $6,000 resulting from the 2016 sale of Mr.
Schreibvogel’s Freightliner tractor turned over to BCR by Court Order; $6,000 recovered
in 2016 via post-judgment garnishment of defendant The Garold Wayne Interactive
Zoological Foundation’s commercial bank account; and $16,426.93 received in November
          STATUS OF POST-JUDGMENT COLLECTION PROCEEDINGS

1.      THE JUDGMENT/JUDGMENT DEBTORS.

        BCR was initially judgment creditor of 1) defendant Joseph Allen Schreibvogel

n/k/a Joseph Maldonado-Passage (hereafter, “Maldonado-Passage”), 2) defendant G.W.

Exotic Memorial Animal Foundation, and 3) defendant Big Cat Rescue Entertainment

Group. At the time the Judgment was entered in February 2013, Maldonado-Passage

controlled an exotic animal park in Wynnewood, Oklahoma – the substantial income the

park generated went to Maldonado-Passage and co-debtor G.W. Exotic Memorial Animal

Foundation (the park’s nominal owner), and was the primary source of funds available to

satisfy the Judgment.

        However, immediately after entry of the Judgment (and to avoid it), Maldonado-

Passage created a successor entity named The Garold Wayne Interactive Zoological

Foundation (“Garold Wayne Zoo”) to receive the animal park income. Maldonado-Passage

falsely claimed he received no income from this entity although he continued to manage

and control it. Ultimately, in February 2016 that successor entity was determined liable

on the Judgment, as the fraudulent transferee of the business operations and income stream

of the animal park. Garold Wayne Zoo is therefore also now BCR’s judgment debtor.

        However, immediately after the successor entity Garold Wayne Zoo was found

liable on the Judgment, that entity was dissolved and the animal park’s income stream was

transferred again, this time to a new entity called Greater Wynnewood Exotic Animal Park,


2019 after satisfaction of the lender’s claim in a Garvin County foreclosure of Mr.
Schreibvogel’s purchase money mortgage with regard to certain real property.
01453817.DOCX                               2
LLC (“Greater Wynnewood”), created by Maldonado-Passage’s business partner, Jeff

Lowe. Greater Wynnewood remains in control of, and receives the substantial revenue

generated by, the Wynnewood animal park. Collection proceedings concerning this third

entity and its affiliate, Greater Wynnewood Development Group, LLC (“Greater

Wynnewood Development”),2 are outlined below.

        The transfers of the animal park business without consideration outlined above have

contributed significantly to the Judgment remaining substantially unsatisfied.

2.      COLLECTION PROCEEDINGS.

        a.      As to Debtor Maldonado-Passage. As previously reported, Maldonado-

Passage has not fully complied with the Court’s June 2017 Order to Appear and Answer

as to Assets, and Forbidding the Transfer or Other Disposition of Property [Doc. 138],

which directed him to appear, with enumerated documents, on July 24, 2017. Although the

parties had agreed to reconvene the hearing to attempt to gain full compliance, it was

postponed several times due to debtor’s alleged ill health, the death of his husband, and

ultimately, his pretrial detention under a federal criminal indictment in September 2018.

The criminal trial ended on April 2, 2019 in a jury verdict determining Maldonado-Passage

guilty as to all charges. See U.S. v. Joseph Maldonado-Passage, U.S.D.C. W.D. Okla., No.

CR-18-227-SLP. Maldonado-Passage remained in federal custody from September 2018




2
  Greater Wynnewood Development was created in February 2016 primarily to hold the
land on which the Wynnewood animal park operates.
01453817.DOCX                                3
until he was sentenced to a 264 month term on January 22, 2020. Due to this incarceration

and the criminal proceedings, BCR has not re-set the hearing on assets.3

        b.      As to Debtor Garold Wayne Zoo. After Garold Wayne Zoo was in early

2016 determined liable on the Judgment, BCR continued collection efforts against the

business operations via a revenue receivership, and a separate lawsuit directed toward the

real property and other tangible assets used by the animal park.4

                i.   Receivership. In March 2016, Judge Cauthron appointed a receiver

        over the revenue of the Wynnewood animal park regardless of the entity managing

        it. The receiver order accordingly applied to both judgment debtor Garold Wayne

        Zoo (which soon dissolved) and Greater Wynnewood which, by the time the order

        was entered, had been created and was running and capturing the revenue generated

        by the Wynnewood animal park operations. See Big Cat Rescue Corp. v. G.W.

        Exotic Animal Foundation, et al., U.S.D.C. W.D. Okla., No. CIV-14-377-SLP [Doc.

        202] (Order Granting Motion for Receiver). The receiver order was temporarily

        vacated to allow Greater Wynnewood to intervene and oppose the receivership, but

        on July 11, 2018, Judge Palk reinstated the receivership, finding that BCR had

        shown that “[a]t least the good will, going-concern value and income stream” of the

        prior two entities – judgment debtors G. W. Exotic Animal Park and Garold Wayne




3
  BCR in late 2019 did receive $16,426.93 to apply to the Judgment from a lender’s
foreclosure proceeding against Maldonado-Passage. See supra. n.1
4
  As to the latter, see Big Cat Rescue Corp. v. Shirley Schreibvogel, et al., U.S.D.C. W.D.
Okla., No. CIV-16-155-SLP, discussed below.
01453817.DOCX                                4
        Zoo – had passed to Greater Wynnewood in 2016. See id. [Doc. 387] (Order

        Reinstating Receiver) at 6-7.

                However, Greater Wynnewood (through its sole member, Jeff Lowe) has

        wholly thwarted the receivership. Although the Court reappointed the receiver over

        Greater Wynnewood’s income stream in July 2018, Greater Wynnewood has denied

        the receiver entry to the facilities or access to the books and records. See id. [Doc.

        397] (Receiver’s Second Motion to Hold Greater Wynnewood in Contempt).

        Further, Greater Wynnewood has refused to pay the receiver more than $50,000 in

        Court-ordered compensation. Id. The Court in the receiver action found Greater

        Wynnewood in contempt of the receiver compensation order, and set a show cause

        hearing for August 2018. See id. [Docs. 269 and 389] (Receiver’s Motion for

        Contempt and Order Granting). However, the show-cause hearing was stricken

        because Greater Wynnewood terminated its counsel just prior to the hearing date.

        See id. [Doc. 407] (Order Allowing Withdrawal of Counsel, Requiring Entry of

        Appearance of Substitute Counsel and Striking Show Cause Hearing). Greater

        Wynnewood has not secured the appearance of substitute counsel despite the

        Court’s 2018 Order requiring same, so the contempt show-cause hearing has not

        been reset.

                On March 4, 2019, BCR filed a contempt application against both Greater

        Wynnewood and Jeff Lowe for contempt of the receiver order. See id. [Doc. 410]

        (BCR’s Application for Contempt). That remains pending.



01453817.DOCX                                 5
                ii.    Action against Shirley Schreibvogel and Greater Wynnewood

        Development. In April 2016, BCR filed an action against Shirley Schreibvogel and

        Greater Wynnewood Development, alleging that the real property on which the

        animal park operates was fraudulently transferred to avoid the Judgment, and

        seeking relief as to certain other cash and property. See Big Cat Rescue Corp. v.

        Shirley Schreibvogel, et al., U.S.D.C. W.D. Okla., No. CIV-16-155-SLP, [Doc. 21]

        (Amended Complaint).

                A mediation with defendant Shirley Schreibvogel resulted in an August 2019

        agreed judgment in which that defendant admitted that she, Maldonado-Passage and

        Jeff Lowe fraudulently transferred the real property on which the Wynnewood

        animal park has operated since its inception to Greater Wynnewood Development

        and that other assets were fraudulently transferred and/or improperly titled or

        concealed. The agreed judgment does not include a money judgment against Shirley

        Schreibvogel. See id. [Doc. 144] (Agreed Judgment).          After entering default

        judgment in BCR’s favor as to defendant Greater Wynnewood Development, the

        Court on October 25, 2019, conducted an evidentiary hearing as to damages against

        that entity. A ruling is pending. See id. [Docs 142 and 150] (Default Judgment and

        Minute Sheet of Proceedings). On November 21st, BCR was awarded costs against

        that defendant. See id. [Doc. 151] (Bill of Costs).

                iii.   Action against Greater Wynnewood. BCR in 2018 filed motions

        for default judgment on its fraudulent transfer and successor liability counterclaims

        against Greater Wynnewood, Greater Wynnewood Development and Big Cat

01453817.DOCX                                 6
        Institute, the three entities created in February 2016 to run the Wynnewood animal

        park despite the injunction just entered against transfer of the park’s business

        operations and good will. See Big Cat Rescue Corp. v. G.W. Exotic Animal

        Foundation, et al., U.S.D.C. W.D. Okla., No. CIV-14-377-SLP [Docs. 408 and 409]

        (Motions for Default Judgment). The motions are pending.

3.      CONCLUSION.

        In sum, pursuit of Maldonado-Passage’s income and assets has been paused due to

the criminal proceedings, except for funds received from a 2019 foreclosure proceeding.

As to the real estate and other Garold Wayne Zoo assets and income, BCR in 2019 obtained

a fraudulent transfer judgment against Shirley Schreibvogel and Greater Wynnewood

Development, and a ruling on damages as to the latter defendant is pending. As to the

animal park revenue stream and other assets now controlled by Greater Wynnewood and

its affiliates though their principal Jeff Lowe, a receiver was appointed in 2018 and a

contempt judgment related to the receivership was entered by the Court against Greater

Wynnewood. However, Judgment enforcement efforts as to the Greater Wynnewood

related entities with access to the business income have been so far thwarted by improper

transfers involving Maldonado-Passage, Shirley Schreibvogel, and Jeff Lowe, and Mr.

Lowe’s/Greater Wynnewood’s subsequent refusal to comply with multiple court orders,

including the order appointing receiver, orders to compensate the receiver, and orders to

secure appearance of counsel.




01453817.DOCX                                7
                                          Respectfully Submitted,


                                          /s/ Heather L. Hintz
                                          Melvin R. McVay, Jr., OBA No. 6096
                                          Heather L. Hintz, OBA No. 14253
                                          Juston R. Givens, OBA No. 19102
                                          PHILLIPS MURRAH P.C.
                                          Corporate Tower, Thirteenth Floor
                                          101 N. Robinson Avenue
                                          Oklahoma City, Oklahoma 73102
                                          Telephone: (405) 235-4100
                                          Facsimile: (405) 235-4133
                                          mrmcvay@phillipsmurrah.com
                                          hlhintz@phillipsmurrah.com
                                          jrgivens@phillipsmurrah.com

                                          ATTORNEYS FOR PLAINTIFF


                            CERTIFICATE OF SERVICE
        I hereby certify that on the 28th day of January, 2020, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

        John B. Davis – john@jbdavislaw.com
        Kip Reiswig – kip@jbdavislaw.com
        Attorney for Joseph Schreibvogel

        Peter L. Scimeca – pscimeca@fellerssnider.com
        Ryan J. Duffy – rduffy@fellerssnider.com
        Attorneys for Garnishee
        The Garold Wayne Interactive Zoological Foundation


                                          /s/ Heather L. Hintz
                                          Heather L. Hintz




01453817.DOCX                                8
